This is an appeal from a final judgment upon a forfeiture of bail, from the County Court at Law of Tarrant County.
The State's Attorney with this court has filed a motion in this case to dismiss same on account of the failure upon the part of appellants to file briefs in the trial court and in this court, as required by law in civil cases. *Page 506 
In forfeited bail cases, with reference to preparing and appealing such cases, the law pertaining to civil matters prevails. The record in this case fails to show any filing of briefs in the lower court or in this court, and we are of the opinion that the motion is well taken. This court in the cases of Rudy v. State, 191 S.W. 698, and Thodberg v. State,194 S.W. 1108, held that failure to file briefs was grounds for dismissal.
The State's motion is therefore granted and this appeal dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                          ON REHEARING.